DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 11 October 2022. In view of this communication, claims 5 and 10-14 are pending in the application with claims 1-4 and 6-9 cancelled as directed to a non-elected species.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-4 and 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 April 2022, in which the Applicant elected Species I as indicated in the restriction requirement mailed 15 February 2022. In the subsequent non-final rejection, the Examiner indicated that the elected species pertained only to claim 5 and that claims 1-4 and 6-9 would not be examined in that Office Action. The Applicant’s response to the non-final rejection dated 25 May 2022 included the cancellation of the claims (1-4 and 6-9) which pertained to the non-elected species as described in the restriction requirement of 15 February 2022.
Response to Arguments
Applicant’s arguments, see pages 5-8 of the Remarks, filed 11 October 2022, with respect to the rejection(s) of claim(s) 5 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ellison and Tan.
Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 recites the limitation of "first and second springs" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, upon which claim 12 is dependent, recites only a single spring. There is no interpretation of this claim that would allow the Examiner to examine the claim with regards to its patentability because interpreting the claim to refer only to one spring would result in a failure to further limit claim 5 (since claim 5 already recites a single spring). 
Claim 14 recites the limitation of "the protective collar" in line eight of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pon (US 2004/0204177 A1), hereinafter referred to as Pon, in view of Ellison (US 6,062,881 A), hereinafter referred to as Ellison.
Regarding claim 5, Pon teaches a cable for charging electronic devices comprising:
a cord (20) having a protective collar end (22) and a source end (21); (Pon Fig. 2, paragraph 19: connection cord 20 has mobile phone plug 22 and USB end 21 which plugs into a socket)
A USB port connector affixed to the source end (21) of the cord (20); (Pon paragraph 19: USB 21 affixed to the source end of cord 20)
A connector (22) attached to the protective collar end of the cord (20) for interfacing with a mobile device configured to removably attach to a mobile telephone device for charging a battery or transferring a data transmission in the mobile telephone device; (Pon paragraph 19: mobile phone plug 22 can be inserted into the mobile phone in order to connect the cord 20 to a power supply plug)
The cable (20) in electronic communication through the connector (22) for interfacing with the mobile device (Pon paragraph 19: mobile phone plug 22 can be inserted into the mobile phone in order to connect the cord 20 to a mobile phone)
Pon does not teach the slidable protective collar having a shape of the connector and adapted to be positioned within the sheath such that the sheath fully encompasses the slidable protective collar, wherein the slidable protective collar is movable between a retracted position within the sheath and an extended position outside the sheath, wherein the slidable protective collar encompasses the connector in the extended position, and wherein the connector is exposed when the slidable protective collar is in the retracted position; and a single compression spring positioned within the sheath, the single compression spring abuts the sheath and the slidable protective collar, wherein the single compression spring operates to bias the slidable protective collar to an extended position to cover the connector and is compressed when a force is placed on the slidable protective collar to move the slidable protective collar to the retracted position. 
Ellison does teach a sheath (Fig. 5, cover receiving channel 43) affixed to the protective collar end of the cord, the sheath is configured to accept a slidable protective collar (Fig. 5, blade cover member 60); the slidable protective collar (Fig. 5, 60) having a shape of the connector (blade cover member 60 has openings designed to receive the prongs of the cable connector) and adapted to be positioned within the sheath (cover receiving channel 43 receives collar 60) such that the sheath (Fig. 5, 43) fully encompasses the slidable protective collar (Fig. 5, 60), wherein the slidable protective collar (Fig. 5, 60) is movable between a retracted position within the sheath and an extended position outside the sheath, wherein the slidable protective collar encompasses the connector in the extended position, and wherein the connector is exposed when the slidable protective collar is in the retracted position; and 
a single compression spring (Fig. 5, springs 75) positioned within the sheath (springs 75 are positioned within channels 43), the single compression spring (75) abuts the sheath (43)  and the slidable protective collar (60), wherein the single compression spring (75) operates to bias the slidable protective collar to an extended position to cover the connector and is compressed when a force is placed on the slidable protective collar to move the slidable protective collar to the retracted position. (Fig. 5; col. 5, lines 31-35: springs 75 bias the blade cover member 60 towards an extended position and are compressed when force is applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable of Pon with the sheath and protective collar of Ellison because the protective collar and sheath of Ellison prevents unintentional contact with the blades of the connector, therefore preventing accidental electrocution and improving reliability. (see Ellison’s Abstract)
Regarding claim 10, Pon in view of Ellison teaches the cable of claim 5, but does not teach that the protective collar is aluminum.
Ellison is silent as to the material used for the protective collar.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ellison by constructing the collar from aluminum which is a strong material, and thus desirable in a protective collar, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 11, Pon in view of Ellison teaches the cable of claim 5, but does not teach that the protective collar is aluminum.
Ellison is silent as to the material used for the protective collar.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ellison by constructing the collar from plastic since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 13, Pon in view of Ellison teaches the cable of claim 5, wherein the compression spring is a helical spring. (Ellison Fig. 5: springs 75 are helical)
Regarding claim 14, Pon teaches a cable for charging electronic devices comprising:
a cord (20) having a connector at one end (22) and a source (21) at the opposite end of the cord (20), the cord (20) in electronic communication through the connector (22) for interfacing with a mobile device (Pon Fig. 2, paragraph 19: connection cord 20 has mobile phone plug 22 and USB end 21 which plugs into a socket)
A USB port affixed to the source end (21) of the cord (20); (Pon paragraph 19: USB 21 affixed to the source end of cord 20)
The connector (22) configured to removably attach to a mobile telephone device for charging a battery or transferring a data transmission in the mobile telephone device; (Pon paragraph 19: mobile phone plug 22 can be inserted into the mobile phone in order to connect the cord 20 to a power supply plug)
Pon does not teach the slidable protective collar having a shape of the connector and adapted to be positioned within the sheath such that the sheath fully encompasses the slidable protective collar, wherein the slidable protective collar is movable between a retracted position within the sheath and an extended position outside the sheath, wherein the slidable protective collar encompasses the connector in the extended position, and wherein the connector is exposed when the slidable protective collar is in the retracted position; and a single compression spring positioned within the sheath, the single compression spring abuts the sheath and the slidable protective collar, wherein the single compression spring operates to bias the slidable protective collar to an extended position to cover the connector and is compressed when a force is placed on the slidable protective collar to move the slidable protective collar to the retracted position. 
Ellison does teach a sheath (Fig. 5, cover receiving channel 43) affixed to the protective collar end of the cord, the sheath is configured to accept a slidable protective collar (Fig. 5, blade cover member 60); the slidable protective collar (Fig. 5, 60) having a shape of the connector (blade cover member 60 has openings designed to receive the prongs of the cable connector) and adapted to be positioned within the sheath (cover receiving channel 43 receives collar 60) such that the sheath (Fig. 5, 43) fully encompasses the slidable protective collar (Fig. 5, 60), wherein the slidable protective collar (Fig. 5, 60) is movable between a retracted position within the sheath and an extended position outside the sheath, wherein the slidable protective collar encompasses the connector in the extended position, and wherein the connector is exposed when the slidable protective collar is in the retracted position; and 
a single compression spring (Fig. 5, springs 75) positioned within the sheath (springs 75 are positioned within channels 43), the single compression spring (75) abuts the sheath (43)  and the slidable protective collar (60), wherein the single compression spring (75) operates to bias the slidable protective collar to an extended position to cover the connector and is compressed when a force is placed on the slidable protective collar to move the slidable protective collar to the retracted position. (Fig. 5; col. 5, lines 31-35: springs 75 bias the blade cover member 60 towards an extended position and are compressed when force is applied)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cable of Pon with the sheath and protective collar of Ellison because the protective collar and sheath of Ellison prevents unintentional contact with the blades of the connector, therefore preventing accidental electrocution and improving reliability. (see Ellison’s Abstract)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kien (US 10,938,141 B2)
Tan (US 5,167,516 A)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847